Citation Nr: 0316471	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-20 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a condition of the 
cervical spine.

2.  Entitlement to nonservice-connected pension benefits, to 
include basic eligibility.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel




INTRODUCTION

The veteran had service with the United States Army Reserves 
(Army Reserves).  A period of ACDUTRA from November 16, 1971 
to February 19, 1972 has been verified.  Other service with 
the Army Reserves is documented in the record, but the dates 
of this service and the type of service performed have not 
been verified.  In addition, the veteran had active service 
as a member of the Reserve Officers' Training Corp (ROTC) 
during a period that included the dates July 16 and 27, 1970 
and, possibly, other periods.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2000 and January 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) at St. Louis, Missouri.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The identity of the veteran's current representative for 
purposes of the claims presented on this appeal is not 
clearly documented.  There is of record a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, showing that the veteran appointed Disabled 
American Veterans as his representative before VA for all 
purposes.  Also of record is a written statement and 
agreement showing that the veteran appointed an attorney as 
his representative for purposes of certain claims, but these 
did not include either of the claims presented on this 
appeal.  However, it is documented in the claims file that 
this attorney has been pursuing the appeal of the denial of 
these claims on the veteran's behalf.  It also is documented 
in the claims file - - for example, in a letter that he wrote 
in March 2003 to a United States Senator - - that the veteran 
considers this attorney to be his spokesman and agent before 
VA as to claims that include the two that are presented on 
this appeal.  

However, notwithstanding that the this attorney is regarded 
by the veteran, and acts as, his spokesman and agent, a 
claimant may have only one official representative at a time 
with respect to a claim before VA.  38 C.F.R. § 20.601 
(2002).  Therefore, the identity of the veteran's current VA 
representative, if any, for purposes of the claims presented 
on this appeal must be clarified and properly documented on 
remand. 

Until the identity of the current representative is clear, 
the Board will defer the adjudication of the claims presented 
on this appeal.  In the interest of due process, it first 
must be ensured that the current representative, if any, 
whether an individual or a veterans service organization, has 
been given notice of each decision document that has issued 
by the RO concerning either claim and has had an opportunity 
to respond with commentary, argument, and additional 
evidence.  Austin v. Brown, 6 Vet. App. 547, 551 (1994); see 
also Hayre v. West, 188 F.3d 1327, 1333 (Fed. Cir. 1999) 
(failure to provide the accredited representative of a 
claimant with a copy of a statement of the case issued to the 
claimant represents "grave procedural error" vitiating the 
finality of Board and RO decisions) (citing Kuo v. Derwinski, 
2 Vet. App. 662, 666 (1992) (failure to send statement of the 
case to accredited representative tolled 60-day period to 
respond)).

Other actions should be taken as well while the claims are in 
remand status.

Social Security Administration records should be sought.  In 
a March 2001 statement, the veteran indicated that he was in 
the process of appealing the denial of a claim that he had 
filed with the Social Security Administration for disability 
benefits.  VA must attempt to obtain the records of a Social 
Security disability determination when they could be relevant 
to a claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  In this case, such records could be relevant to the 
veteran's claim of entitlement to nonservice-connected 
pension.

Other development action must be taken to assess whether the 
veteran has basic eligibility for nonservice-connected 
pension benefits.

Compensation for service-connected disability and nonservice-
connected pension benefits are available only to a 
"veteran."  See 38 U.S.C.A. § 1110, 1131, 1521 (West 2002); 
see also 38 C.F.R. § 3.3(a)(3) (2002).  The term "veteran" 
means "a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  See 38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.1(d).  Thus, to be a 
"veteran," an individual must have had "active service."

However, the payment of nonservice-connected pension benefits 
is provided to veterans who are permanently and totally 
disabled from nonservice-connected disability only where the 
veteran has the requisite "wartime" active service.  
38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) (2002).  A 
veteran meets the service requirements of that section if he 
served in active military, naval or air service under one of 
the following conditions: (1) for ninety days or more during 
a period of war; (2) during a period of war and was 
discharged or released from service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

The Vietnam era is a period of war.  38 U.S.C.A. § 101(11).  
Effective January 1, 1997, the term "Vietnam era" means the 
following: (1) the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period, and (2) the period 
beginning on August 5, 1964, and ending on May 7, 1975, in 
all other cases.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f) 
(2002).  Current law indicates that the next succeeding 
period of war is designated the Persian Gulf War period and 
begins on August 2, 1990.  38 U.S.C.A. § 101(33); 38 C.F.R. 
§ 3.2(1).

Together, service personnel records and statements made by 
the veteran indicate that he was a member of the ROTC from 
June 1969 to November 1971 and of the Army Reserves from 
November 1971 through January 1988.  Thus, any wartime active 
service that could support the veteran's application for 
nonservice-connected pension benefits would be of the Vietnam 
era.  

Active service includes active duty, any period of active 
duty for training (ACDUTRA) in which the individual concerned 
was disabled or died from a disease incurred or aggravated in 
line of duty and any period of inactive duty training 
(INACDUTRA) in which the individual concerned was disabled or 
died from an injury (but not disease) incurred or aggravated 
in line of duty.  See 38 U.S.C.A. §§ 101(24), 106 (West 
2002). 

ACDUTRA includes duty performed by a member of a Senior ROTC 
program when ordered to such duty for the purpose of training 
or a practice cruise under chapter 103 of title 10, United 
States Code, for a period of not less than four weeks and 
which must be completed by the member before the member is 
commissioned, and authorized travel to or from such duty.  
(These requirements are effective on or after October 1, 
1982, with respect to deaths and disabilities resulting from 
diseases or injuries incurred or aggravated after September 
30, 1982 and on or after October 1, 1983 with respect to 
deaths and disabilities resulting from diseases or injuries 
incurred or aggravated before October 1, 1982.)  38 U.S.C.A. 
§ 101(22)(D); 38 C.F.R. § 3.6(4).  ACDUTRA also includes 
full-time duty for training purposes performed by Reserves 
for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c)(1).  INACDUTRA includes training (other than 
ACDUTRA) by a member of, or applicant for membership (as 
defined in section 8140(g), title 5, United States Code) in 
the Senior ROTC prescribed under chapter 103, title 10, 
United States Code.  38 U.S.C.A. § 101(23); 38 C.F.R. 
§ 3.6(d)(3).  INACDUTRA also includes duty (other than full-
time duty) prescribed for the Reserves (including 
commissioned officers of the Reserve Corps of the Public 
Health Service) by the Secretary concerned under section 206, 
title 37, United States Code, or other provision of law, and 
special additional duties authorized for Reserves (including 
commissioned officers of the Reserve Corps of the Public 
Health Service) by an authority designated by the Secretary 
concerned and performed by them on a voluntary basis in 
connection with the prescribed training or maintenance 
activities of the units to which they are assigned.  
38 U.S.C.A. § 101(23)(A), (B); 38 C.F.R. § 3.6(d)(1), (2).  

In a July 1997 rating decision, VA granted the veteran 
service connection for a scar of the right knee found to have 
resulted from an injury that he incurred during ROTC tactical 
training on July 16, 1970.  The fact of that injury was 
recorded in an ROTC document dated July 27, 1970 stating the 
request of the veteran's commanding officer that the physical 
combat proficiency test given at the end of ROTC summer camp 
be waived in the veteran's case.  With this grant of service 
connection, VA conceded that the veteran had acquired 
veteran's status on the basis of the period of ROTC service 
that embraced the dates July 16 and 27, 1970.  Concomitantly, 
VA conceded that this service was "active service."  

However, for the purpose of assessing the eligibility of the 
veteran to receive nonservice-connected pension benefits, the 
length of the period of his ROTC service that included the 
dates July 16 and 27, 1970 must be verified, as must the 
reason for his discharge at the end of that period if it was 
less than ninety days.  
On remand, action should be taken to ascertain the beginning 
and ending dates of this period of service and to confirm 
whether it ended with the discharge or release of the veteran 
on account of the service-connected disability- - that is, 
the scar of the right lower extremity- - for which service 
connection was granted in July 1997.

The National Personnel Records Center has verified that the 
period of service performed by the veteran in the Army 
Reserves from November 16, 1971 through February 19, 1972 
represented ACDUTRA. and did not end with the veteran's 
discharge or release from service because of disability.  It 
is in this period of service in the Army Reserves that the 
veteran claims he encountered injury or disease that gave 
rise to entitlement to service connection for his current 
condition of the cervical spine.  Specifically, the veteran 
alleges that a condition of the cervical spine with which he 
suffered before entering upon this period of service was 
aggravated permanently during the course of this service.  
Thus, if the claim for service connection for a cervical 
spine condition is granted when readjudicated on remand, it 
would have been found that this period of service represented 
"active service."  The veteran's eligibility for 
nonservice-connected pension benefits should then be reviewed 
in light of this finding.  

However, the veteran has no other pending service connection 
claim that, if granted, could establish that another period 
of ACDUTRA or INACDUTRA in his history of service constituted 
wartime "active service."  On remand, therefore, inquiry 
into the existence, length, and other features of wartime 
"active service" carried out for the purpose of assessing 
the veteran's basic eligibility for nonservice-connected 
pension benefits should be restricted to the period of ROTC 
service embracing the aforementioned dates in November 1970 
and the Army Reserves service extending from November 16, 
1971 to December 19, 1972.  

To the extent that the veteran's eligibility to maintain a 
claim for such benefits could depend on the outcome of the 
claim for service connection for a condition of the cervical 
spine, the two claims are inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Pension 
entitlement may depend on whether the period of service in 
the Army Reserves from November 16, 1971 to February 19, 1972 
represented wartime "active service."  On remand, 
therefore, the service-connection claim should be 
readjudicated first.  Then, entitlement to nonservice-
connected pension benefits should be readjudicated.

While the claims are in remand status, review of the file 
should be made to determine whether the claims have been 
developed in accordance with the requirements of the Veterans 
Claims Assistance Act of 2000 (the VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

Thus, if it is found on remand that the veteran meets the 
basic eligibility requirements for nonservice-connected 
pension benefits, it should be considered whether a VA 
medical examination is needed to decide the claim.  VA has 
under the VCAA a duty to secure a medical examination or 
opinion if such is necessary to decide any claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  Under the VCAA, a medical examination or 
opinion is considered to be necessary if the record, 
including all information and lay or medical evidence 
(including statements of the claimant), contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; establishes 
that the claimant suffered an event, injury or disease in 
service; indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or 
disease in service or with another service-connected 
disability, but does not contain sufficient medical evidence 
for a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); see 
38 C.F.R. § 3.159(c)(4)(i).  The same standard should be 
applied to assess whether a VA examination is needed to 
decide the claim of entitlement to service connection for a 
condition of the cervical spine.  The Board notes that a VA 
general medical examination was performed in October 2000, a 
VA examination of the spine was performed in July 2001, and a 
separate VA medical opinion commenting on questions presented 
by the claim concerning the cervical spine was provided in 
July 2001.

On remand, a supplemental statement of the case should be 
issued after the veteran's current representative has been 
identified and then an opportunity to be heard and all notice 
and development action has been taken.  The supplemental 
statement of the case should address any argument or new 
evidence submitted by the representative and all new evidence 
that is obtained from other sources.  38 C.F.R. § 19.31 
(2002).

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), in addition to that requested 
below, is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the veteran of what 
evidence, if any, the veteran is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

2.  The RO should send a letter directly 
to the veteran and request that he sign 
and submit VA Form 21-22 or 22a 
identifying his current representative, 
if any, for the purposes of his claims of 
entitlement to service connection for a 
condition of the cervical spine and to 
nonservice-connected pension or a written 
statement affirming that he has none.  A 
blank VA Form 21-22, Appointment of 
Veterans Service Organization as 
Claimant's Representative, and Form 22a, 
Appointment of Attorney or Agent as 
Claimant's Representative, should be 
included with the RO's letter, and the 
letter should make clear to the veteran 
that he may name an individual or service 
organization as his representative, but 
only one representative may be recognized 
for a specific claim.  Both a copy of the 
RO's letter to the veteran and any 
executed VA Form 21-22 or 22a or written 
statement received from him should be 
placed in the claims file.

3.  The RO should review the response 
received from the veteran to its inquiry 
concerning representation and ensure that 
he provided the documentation and 
information requested.  If not, the RO 
should take corrective action at once.  

When the veteran has informed the RO of 
the identity of his current 
representative for purposes of the claims 
of entitlement to service connection for 
a cervical spine condition and to 
nonservice-connected pension benefits, 
the RO should take all appropriate action 
to ensure that the current 
representative, if any, has received 
copies of each decision document (rating 
decision, statement of the case, 
supplemental statement of the case) that 
was issued up to the time in June 2003 
when the claims were certified for appeal 
and the claims files transferred to the 
Board.

Then, the representative should be given 
appropriate time in which to submit 
additional evidence and argument in 
support of the claims.

4.  The RO should write to the veteran 
and afford him the opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claims of entitlement to service 
connection for a condition of the 
cervical spine and to nonservice-
connected pension benefits.  A copy of 
the letter to the veteran should be sent 
to any representative.  

The veteran and his representative, if 
any, should then be given appropriate 
time to respond, and the RO should 
attempt to obtain the identified records.  

The RO should document in the claims file 
all attempts to secure this evidence, and 
provide appropriate notice to the veteran 
regarding records that could not be 
obtained.  

5.  The RO should contact the appropriate 
State or Federal agency, to include the 
Department of the Army, Office of the 
Adjutant General, U.S. Army Reserve 
Components Personnel and Administration 
Center, St. Louis, Missouri 63132, and 
verify the following aspect of the 
appellant's service: (i) the beginning 
and ending dates of the period of ROTC 
service that embraced the dates July 16 
and 27, 1970; and (ii) whether this 
period of ROTC service ended with the 
veteran's discharge or release from 
service because of disability. 

After obtaining identifying information 
from the veteran, the RO should attempt 
to obtain from the Social Security 
Administration a copy of the decision 
granting or denying the veteran 
disability benefits and copies of all 
medical records used in making such a 
decision.  

The RO should document in the claims file 
all attempts to secure this evidence, and 
provide appropriate notice to the veteran 
regarding records that could not be 
obtained.  The RO is reminded that under 
the VCAA, the efforts to obtain 
government records must continue until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  Should the RO reach 
either or both conclusions, it must so 
state in a notice to the veteran and his 
representative, if any.  The veteran then 
must be given an opportunity to respond

6.  The RO should undertake all other 
evidentiary development that it 
determines is needed to decide either 
claim, to include providing the veteran 
with a VA medical examination.  

7.  After the actions requested in the 
paragraphs above have been completed, the 
RO should readjudicate the claim of 
entitlement to service connection for a 
condition of the cervical spine.  If the 
claim is not granted in full, the veteran 
and his representative should be provided 
a supplemental statement of the case.  
38 C.F.R. § 19.31 (2002).  This document 
should include notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations.  The 
veteran and his representative should be 
allowed appropriate time to respond.

8.  After it has readjudicated the claim 
of entitlement to service connection for 
a condition of the cervical spine, the RO 
should readjudicate the claim of 
entitlement to nonservice-connected 
pension benefits.  In so doing, the RO 
should take into consideration the period 
of wartime "active service" that the 
veteran had as a member of the ROTC, 
including the length of that period of 
service, and any wartime "active 
service" that is established by the 
determination of the claim for service 
connection for a condition of the 
cervical spine.  If the claim is not 
granted in full, the veteran and his 
representative should be provided a 
supplemental statement of the case.  
38 C.F.R. § 19.31 (2002).  This document 
should include notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations.  The 
veteran and his representative should be 
allowed appropriate time to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


